Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication dated 04/15/21. Claims 1-9 are pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mika Hori, on 04/15/21.

The application has been amended as follows: 

15. (New):  A method of manufacturing the silicon carbide semiconductor device according to claim 1, the method comprising: fabricating the semiconductor substrate that contains silicon carbide, the semiconductor substrate including the base substrate, the first semiconductor region of 11 all the first conductivity type, disposed on the base substrate at the front side of the semiconductor substrate, and the second semiconductor region of the second conductivity type, disposed on the first semiconductor region at the front side of the semiconductor substrate; selectively forming the third semiconductor region of the first conductivity type in the second semiconductor region; forming the trench to 
forming the barrier metal includes forming the groove of the predetermined depth in the barrier metal at the position corresponding to the position of the recess of the interlayer insulating film in the plan view.

16. (New):    The method according to claim 15, wherein forming the groove of the
barrier metal includes forming in the barrier metal an opening that penetrates the barrier metal to expose a surface of the recess of the interlayer insulating film.

17. (New):    The method according to claim 15, wherein forming the barrier metal
includes forming in the barrier metal, a first portion at a position corresponding to the position of the recess of the interlayer insulating film in the plan view, the first portion having a thickness less than a thickness of the barrier metal other than the first portion.

18. (New):    The silicon carbide semiconductor device according to claim 1, wherein the
barrier metal includes a plurality of metal layers including a lowermost layer that is in direct contact with the interlayer insulating film and a uppermost layer that is located farther than any other metal layer from the interlayer insulating film in a thickness direction, the lowermost layer having an opening penetrating therethrough at a position corresponding to the recess of the interlayer insulating film so that the thickness of the first portion is less than the thickness of the second portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        -